COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                    §
                                                                     No. 08-19-00042-CV
  IN THE MATTER OF J.A.C, A                         §
  JUVENILE,                                                             Appeal from the
                                                    §
                          Appellant.                                  65th District Court
                                                    §
                                                                   of El Paso County, Texas
                                                    §
                                                                        (TC# 1800828)
                                                    §

                                               ORDER

       The Appellant’s brief in the above styled and numbered cause was due December 27,

2020 after the Court having granted a first extension. As of the date of this order, no brief or

motion for extension of time to file the brief has been filed with this Court.

       It is therefore ORDERED that the trial court conduct a hearing to determine whether

Appellant wishes to continue the appeal and if Appellant has been deprived of effective assistance

of counsel. Further, the trial court shall forward its findings to the District Clerk of El Paso County,

Texas, on or before February 9, 2021. The District Clerk shall prepare and forward a supplemental

clerk’s record containing the findings and forward the same to this Court on or before February

19, 2021. Further, the transcription of the hearing shall be prepared, certified and filed with this

Court on or before February 19, 2021.

       IT IS SO ORDERED this 20th day of January, 2021.

                                                        PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.